Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 14, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  Rehearing No. 604                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
  146440(130)(131)(132)                                                                                      Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
                                                                                                                       Justices


  INTERNATIONAL BUSINESS MACHINES
  CORPORATION,
           Plaintiff-Appellant,
                                                                     SC: 146440
  v                                                                  COA: 306618
                                                                     Court of Claims: 11-000033-MT
  DEPARTMENT OF TREASURY,
             Defendant-Appellee.
  _______________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED. It is
  further ordered that the motion for rehearing and the motion to stay are DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 November 16, 2014
                                                                                Clerk